EXHIBIT HALLIBURTON COMPANY Computation of Ratio of Earnings to Fixed Charges (Unaudited) (Millions of dollars, except ratios) Six Months Ended June 30, Year Ended December 31 2009 2008 2007 2006 2005 2004 Earnings available for fixed charges: Income from continuing operations before income taxes and noncontrolling $ 943 $ 3,849 $ 3,447 $ 3,185 $ 1,985 $ 978 interest Add: Distributed earnings from equity in unconsolidated affiliates 2 30 43 28 34 30 Fixed charges 167 232 222 238 260 278 Subtotal 1,112 4,111 3,712 3,451 2,279 1,286 Less: Equity in earnings of unconsolidated affiliates 5 50 57 65 42 47 Total earnings available for fixed charges $ 1,107 $ 4,061 $ 3,655 $ 3,386 $ 2,237 $ 1,239 Fixed charges: Interest expense $ 135 $ 167 $ 168 $ 179 $ 208 $ 232 Rental expense representative of interest 32 65 54 59 52 46 Total fixed charges $ 167 $ 232 $ 222 $ 238 $ 260 $ 278 Ratio of earnings to fixed charges 6.6 17.5 16.5 14.2 8.6 4.5 All periods presented reflect the adoption of new accounting standards and the reclassification of KBR, Inc. to discontinued operations.
